Nott, J.
dissenting.
It is admitted, that the money paid by the defendant would have discharged the note in question, and left a surplus to be applied to the case of Cartwright. It was, therefore, incumbent on the plaintiff to shew the amount of Cartwright’s debt, or the jury had a right to presume that it was. sufficient to pay both. But it is said, that the plaintiff has since discovered, and is now able to shew, that it was not sufficient to pay both. That, howeyer,is not a good ground for anew trial. This is not newly discovered evidence, which he did not before know of, and could not obtain. It was well known to him before the trial, and could have been produced. But besides, the defendant proved that he paid enough to satisfy the note in question, and he had a right to know how it- had been applied ; and if the plaintiff would not shew it, he had a right to have it applied to the satisfaction of this note. From the tenor of the receipt I should conclude, that it was the understanding of the parties that a part should be applied to the payment of one debt, and a part to the other ; and the defendant certainly had a right to direct in what proportion it should be applied to each. But let us suppose, that as he gave no directions in relation to it, the plaintiff had the option; yet as the plaintiff did not, and has not to this day applied it to either, it is now at the option of the defendant, to have it applied as he chooses. And he has directed that it shall be applied in the first instance, to the discharge of this debt, and that the balance shall go to the payment of the other ; and the jury having found accordingly, I do not think the verdict ought to be disturbed.
Motion granted.